Citation Nr: 1116876	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-36 983A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected strain of the thoracolumbar spine.  

2.  Entitlement to an increased rating for strain of the thoracolumbar spine, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a retropatellar pain syndrome of the right knee.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to March 2000.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered by the RO in San Diego, California, denying the Veteran's claim for increase for right knee disability, and a rating decision entered in April 2009 by the VARO in Denver, Colorado, denying the Veteran's claims for service connection for a sleep disturbance due to strain of the thoracolumbar spine and entitlement to an increased rating for thoracolumbar spine strain.  

This decision addresses only the merits of the issue of entitlement to an increased schedular evaluation for strain of the thoracolumbar spine.  The issues of entitlement to a compensable schedular rating for a retropatellar pain syndrome of the right knee and extraschedular entitlement to increased disability ratings for the back and knee, in addition to the issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected thoracolumbar strain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine strain is currently manifested by arthritis, painful motion, and limitation of motion, with forward flexion to 75 degrees and there being an additional five-degree loss of forward flexion with repetitive bending; indicia of any greater limitation of motion, ankylosis, muscle spasm, guarding, or vertebral fracture are absent.  

2.  Impaired endurance, instability, incoordination, weakness, or effects of flare-ups in association with the Veteran's thoracolumbar spine strain are not shown.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in excess of 10 percent for strain of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letters, dated in October 2008 and March 2009, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was provided to the Veteran-appellant prior to the RO's initial rating decision in April 2009, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Efforts have been made by VA to obtain all pertinent reports of VA outpatient treatment and VA-directed physical therapy by a fee-basis provider.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim for an increased schedular rating for a strained thoracolumbar spine, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record indicates that the Veteran has been provided a VA examination in order to evaluate the nature and severity of the disorder at issue.  The report from this  examination conducted in February 2009 is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented and the Veteran has not advanced any allegation as to the conduct of such examination.  The Veteran's VA claims folder was not made available to the examiner for review, but that is not an absolute requirement, since in this instance a complete medical history and review of symptoms were undertaken, and the detailed clinical examination fully outlined the current status of his thoracolumbar strain.  As such, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duties to notify and assist under the governing law and regulation.

Merits of the Claim for Increase

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

Service connection for a mild strain of the lumbosacral strain was established by RO action in October 2000, at which time a 10 percent rating was assigned therefor under DC 5295, effective from March 2000.  By its rating decision of March 2008, the aforementioned low back disorder was recharacterized as a strain of the thoracolumbar spine and, pursuant to a regulatory change in the rating criteria for spinal disabilities, the previously assigned 10 percent rating was continued but under DC 5237, the newly designated DC for thoracolumbar strain.  The claim for increase which forms the basis of the instant appeal was submitted to the RO in October 2008, and which was denied by RO rating action in April 2009.  Thus, the issue presented for appellate consideration on the merits is that of the Veteran's entitlement to a schedular rating in excess of 10 percent for a strain of the thoracolumbar spine for the period within the one-year period prior to October 2008 to the present.  

Under DC 5237, a spinal disorder of the thoracolumbar spine, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness but no resulting abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent rating is for assignment where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not herein at issue.  

For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine. The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries.  38 C.F.R. § 4.71a, DC 5237.  

When assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Records of VA outpatient treatment compiled in 2007 and 2008 reflect complaints of ongoing back pain and discomfort, primarily discomfort, rated by the Veteran as a five or six on a scale from zero to ten.  Telephone triage notes indicate that in late November 2008 he complained of having hurt his back the day before, with onset of pain and numbness over the left side of his back.  In December 2008, attending medical professionals advised the Veteran that magnetic resonance testing earlier in the same month had shown no change in his back since last evaluated since 2007.   

Physical therapy records demonstrate that the Veteran was treated during 2008 and 2009, but for unrelated disability of the cervical spine.  

Information provided by the Veteran's work supervisor in April 2008 is to the effect that 135.5 hours for sick leave had been utilized by the Veteran during 2008 and the first part of 2009 for unspecified disability.  A July 2009 statement from a co-worker includes her observations as to the Veteran's neck pain and headaches while working and his use of sick leave therefor.  

VA examination in February 2009 showed that forward flexion of the lower spine was possible to 75 degrees, and with repetitive forward bending to 70 degrees.  The combined range of motion of the thoracolumbar spine was 220 degrees and there was no indication of ankylosis, muscle spasm, guarding, gait abnormality, or vertebral fracture.  Pain of the central low back and a pulling sensation were present with straight leg raising and with range of motion maneuvers.  X-rays of the spine disclosed spondylosis of the mid-thoracic spine and a slight curvature of the superior lumbar vertebral bodies to the right.  A subtle scoliosis of the lumbar spine could not be excluded.  The overall diagnoses were of mechanical low back strain and spondylosis with discomfort and limitation of motion and function.  Regarding DeLuca criteria, the examiner referenced the five degree loss of low back flexion with repetitive bending due to painful motion, but found no evidence of impaired endurance, instability, incoordination, or weakness.  Without resorting to speculation, the examiner noted that additional losses due to flare-ups could not be estimated.  

VA outpatient records from 2009 indicate that physical therapy for the low back was prescribed in January 2009.  In June 2009, the Veteran was advised to begin use of a transcutaneous nerve stimulator for management of his low back pain and it was indicated that he received a pain injection in the gluteus.  Continued monitoring during the remainder of 2009 and during 2010 is indicated, but without change in the Veteran's low back disorder.  

After a review of all the evidence, the Board finds that, for the entire rating period, the Veteran's service-connected thoracolumbar spine strain is most appropriately rated under DC 5237 as not more than 10 percent disabling.  Hart, supra.  There is a showing of spondylosis, otherwise referred to as arthritis, as well as limitation of motion of the thoracolumbar spine, but evidence of ankylosis, reduction in range of motion, or muscle spasm or guarding, such as to warrant the assignment of more than a 10 percent schedular evaluation, is not demonstrated.  No vertebral fracture is indicated, only slight curvature of certain lumbar bodies.  While there was subtle scoliosis of the lumbar spine that could not be excluded on a VA examination in early 2009, there is no indication that such is the result of muscle spasm or guarding.  Pain in the area of the low back is indicated and for which physical therapy, use of transcutaneous nerve stimulation, and one or more pain injections have been prescribed.  However, pain is shown to reduce forward flexion of the lumbar spine only an additional five degrees, but that does not afford a basis to assign the next higher schedular evaluation under the general rating formula referenced above.  No other effects of pain or functional loss are noted and the VA examiner in early 2009 specifically concluded that evidence of impaired endurance, instability, incoordination, or weakness was absent.  

To the extent that the Veteran alleges that his low back pain is more disabling than reflected by the currently assigned 10 percent rating, his statements are inconsistent with, and outweighed by, the findings of the VA examiner in 2009 as to the effects of such pain and as otherwise shown by the record during the one-year period prior to October 2008 to the present.  The Board notes the evidence provided by the Veteran's work supervisor and co-worker, but that evidence does not specify that the Veteran's low back disorder is resulting in any more significant industrial impairment than is reflected by the current 10 percent evaluation.  

For these reasons, the Board finds that the criteria for the assignment of an increased schedular evaluation for a strain of the thoracolumbar spine have not been met for any period.  As a preponderance of the evidence is against the Veteran's claim for increased schedular rating, the appeal for a higher disability rating for thoracolumbar spine strain must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased schedular evaluation for a strain of the thoracolumbar spine, currently evaluated as 10 percent disabling, is denied.  


REMAND

By this appeal, the Veteran also seeks an increased (compensable) evaluation for his service-connected retropatellar pain syndrome of his right knee and following the most recent VA medical examination therefor in January 2008, he has advanced allegations that his right knee disorder has worsened and that he has been advised to begin undergoing injections to control his right knee pain.  Moreover, during 2009, VA outpatient treatment notes indicate that a right knee brace was prescribed for him.  Given the length of time that has elapsed since the last VA examination in early 2008 and evidence of a change for the worse involving the right knee, remand to permit the Veteran to undergo an additional VA medical examination to evaluate the current severity of his right knee disorder is in order.  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Veteran reasonably raises the question of extraschedular entitlement both as to his right knee and low back disorders, based on his statements as to the effect of such disabilities on his ability to function as a program manager for the Department of Defense.  To date, the RO has not addressed the question of extraschedular entitlement and remand is required to permit the RO to develop and adjudicate such matter.  

Regarding the Veteran's claim for service connection for a sleep disorder, to include as due to his service-connected low back disorder, the record reflects that a VA medical examination was afforded the Veteran in March 2009 to address the relationship between the entities at issue.  At that time, the examiner concluded that the Veteran had a breathing-related sleep disorder that was as likely as not secondary to diagnosed sleep apnea, but without any finding or conclusion as to the relationship, i.e., causation or aggravation, between his sleep and low back disorders.  Remand to ensure that the questions of causation and aggravation be fully addressed by a medical professional, and also whether any currently existing sleep disorder had its origins during active service of the Veteran, is necessary.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159, the Veteran should be provided notice of what additional information and evidence are still needed to substantiate his claim for extraschedular ratings of increased disability for his service-connected low back and right knee disorders, including evidence or argument that the regular schedular criteria are inadequate, frequent hospital care for treatment, or evidence that the disorders in question, alone, have resulted in a marked interference with employment.  He should also be informed that employment records, to include statements from current or former supervisors and co-workers, and verification of sick leave taken and reasons therefor, would be relevant with respect to whether extraschedular ratings are warranted.  

The Veteran should also be advised of what evidence and information remain outstanding in connection with his claim for service connection for a sleep disorder, to include as secondary to his service-connected strain of the thoracolumbar spine.  

2.  Obtain all pertinent VA treatment records, including VA and fee-basis physical therapy records, not already on file, for inclusion in the veteran's claims folder, including those compiled since November 2010.  

3.  Thereafter, afford the Veteran a VA joints examination in order to ascertain the nature and severity of his service-connected retropatellar pain syndrome of the right knee.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether in fact the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  Such examination should include detailed range of motion studies of the right knee and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of right knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

4.  Also, afford the Veteran a VA medical examination in order to ascertain the nature and etiology of his claimed sleep disorder, to include its relationship to his service-connected thoracolumbar spine strain.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate that the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.  

The examiner is requested to respond to each of the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, including but not limited to obstructive sleep apnea, had its onset during the Veteran's period of service from July 1993 to March 2000 or is otherwise attributable thereto?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's strain of his thoracolumbar spine has directly caused or aggravated his claimed sleep disorder? 

A complete rationale for each opinion offered should be provided and such opinion should incorporate the at least as likely as not language.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is further informed that that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, the claims remaining on appeal should be readjudicated on the basis of all pertinent evidence and all governing law and regulations.  If any benefit sought by this appeal continues to be denied, the Veteran should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for final review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


